t c summary opinion united_states tax_court adam sanchez petitioner v commissioner of internal revenue respondent docket no 11162-08s filed date adam sanchez pro_se brook r barrow for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure case petitioner petitioned the court to redetermine a deficiency for his tax_year the issues for decision are whether petitioner is entitled to a dependency_exemption deduction and a child_tax_credit for background the parties submitted this case to the court fully stipulated pursuant to rule the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioner resided in texas when he filed his petition petitioner and his former spouse are co-conservators of their two minor children als and ajs an order in suit to modify parent-child relationship issued by the 37th judicial district_court bexar county texas and dated date provides in pertinent part that petitioner shall have the right in accordance with sec_152 of the internal_revenue_code to claim the dependency_exemption for als for the purpose of federal income taxes for and other subsequent calendar years petitioner claimed a dollar_figure dependency_exemption deduction and a dollar_figure child_tax_credit for als on his form_1040 u s individual_income_tax_return petitioner’s former spouse on her form 1040a u s individual_income_tax_return also claimed a dependency_exemption deduction for als for the tax_year on date respondent issued petitioner a notice_of_deficiency with respect to petitioner’s tax_year disallowing his claimed dependency_exemption deduction and child_tax_credit as a result respondent determined a dollar_figure federal_income_tax deficiency petitioner on date timely petitioned this court i burden_of_proof discussion deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not established that he meets the requirements under sec_7491 and for such a shift ii dependency_exemption deductions sec_151 and c allows a taxpayer to claim an exemption deduction for each of the taxpayer’s dependents as defined in sec_152 sec_152 and c defines dependent in pertinent part as a qualifying_child which includes a son or daughter of the taxpayer who has not provided over one-half of his or her own support s upport is defined as including food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in the case of a child of divorced parents if the child receives over half of its support from its parents who are divorced under a decree of divorce and the child is in the custody of one or both of its parents for more than one-half of the taxable_year then the child will be treated as the qualifying_child of the parent having custody for the greater portion of the calendar_year the custodial_parent sec_152 the noncustodial_parent is nevertheless entitled to claim the dependency_exemption deduction for a given tax_year if and only if one of three exceptions in sec_152 applies one of the exceptions is if the custodial_parent signs a written declaration that the custodial_parent will not claim the child as a dependent for that tax_year sec_152 the noncustodial_parent must also attach the written declaration to his or her federal_income_tax return for that tax_year sec_152 see presley v commissioner tcmemo_1996_553 the written declaration required under sec_152 must be made either on a completed form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of form_8332 114_tc_184 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date we conclude that petitioner is not entitled to a dependency_exemption deduction for als for his tax_year first petitioner has not proved that he was the custodial_parent of als in he did not provide any evidence or even argue that he was the custodial_parent moreover the order in suit to modify parent-child relationship indicates that for at least part of als resided with her mother in arizona rather than with her father in texas second petitioner did not satisfy the exception provided in sec_152 because he did not attach a form_8332 or other equivalent written declaration to his form_1040 in accordance with that provision therefore 2we acknowledge that the date order in suit to modify parent-child relationship granted petitioner the right to claim a dependency_exemption deduction for als for however a state court cannot determine issues of federal_law see 114_tc_184 to properly claim the dependency_exemption deduction petitioner needed to satisfy the requirements of sec_152 which he could have done by attaching a signed form_8332 to his form_1040 if his former spouse refused to sign and provide the required form_8332 in time for him to file his federal_income_tax continued petitioner is not entitled to claim a dependency_exemption deduction for als for because als was not his qualifying_child as that term is defined in sec_152 iii child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer a qualifying_child means an individual who meets the requirements of sec_152 and who has not attained the age of sec_24 because we have concluded that als is not petitioner’s qualifying_child as defined by sec_152 for she does not fit within the meaning of qualifying_child as defined by sec_24 accordingly petitioner is not entitled to a child_tax_credit for als for the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent continued return petitioner’s recourse was to the state courts to have them enforce the texas state court order this court does not have the jurisdictional power to do so
